UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

 JUDICIAL WATCH, INC.,                           )
                                                 )
                     Plaintiff,                  )
                                                 )
              v.                                 )   Civil Case No. 07-506 (RJL)
                                                 )
 U.S. DEPARTMENT OF HOMELAND                     )
 SECURITY et af.,                                )
                                                 )
                     Defendants.

                                  FINAL JUDGMENT

      For the reasons set forth in the Memorandum Opinion entered this date, it is this
q+a--.-
~ day of September, 2010, hereby

      ORDERED that defendant's Renewed Motion for Summary Judgment [#55] is

GRANTED; and it is further

      ORDERED that plaintiffs Cross-Motion for Partial Summary Judgment [#59] is

DENIED; and it is further

      ORDERED that the above-captioned case be DISMISSED with prejudice.

      SO ORDERED.




                                                RICHARD J. LEON
                                                United States District Judge